Case 1:20-cv-01478-LMB-MSN Document 36 Filed 05/28/21 Page 1 of 8 PageID# 285




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA

                                     (Alexandria Division)


REHANA BIBI,                                        )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )   Case #1:20-cv-1478 (LMB/MSN)
                                                    )
MIR SHAKIL-UR-RAHMAN, et al.                        )
                                                    )
       Defendants.                                  )


         MEMORANDUM IN SUPPORT OF MOTION FOR EXTENSION OF
        TIME TO SERVE COMPLAINT, FOR APPROVAL OF ALTERNATIVE
      MEANS OF SERVICE, FOR CONTINUED STAY, AND FOR ORDER BARRING
          DEFENDANTS FROM CONTACTING PLAINTIFF PERSONALLY

       Plaintiff Rehana Bibi has moved for (1) an extension of time within which to serve two

defendants who are residents of Pakistan, (2) approval of alternative means of service on the

Pakistani defendants, (3) a brief continued a stay of proceedings to accommodate their service,

and (4) an order barring defendants or their agents from contacting or harassing Ms. Bibi or her

family. For the following reasons, this motion should be granted.



                                          Background

       In this human trafficking case, Ms. Bibi seeks relief against four persons who trafficked

her from Pakistan to Loudoun County, Virginia, to work as a servant for five years under

circumstances amounting to domestic slavery. The details of Ms. Bibi’s travail are set forth in

the complaint.
Case 1:20-cv-01478-LMB-MSN Document 36 Filed 05/28/21 Page 2 of 8 PageID# 286




       The Yahya defendants, residents of Loudoun County, were served with the summons and

complaint in timely fashion, appeared, and are represented by counsel. As of this writing, Ms.

Yahya remains a defendants in the case, and Mr. Yahya’s motion to be dismissed as a defendant

is pending. Ms. Bibi applied for an extension of time within which to serve defendants Mir and

Shaheena Shakil ur Rahman, residents of Lahore, Pakistan, and by order entered January 27,

2021 (ECF 15), the court granted her until June1, 2021 to effect this service. Counsel for Ms.

Bibi had by that time already activated the protocol provided for international service by the

Hague Convention. Since the grant of this extension, however, the Rahmans have not been

served. The following has occurred:

       *       The international process service company, acting via the appropriate Pakistani

               authorities, has attempted to serve the Rahmans at their home in Lahore. The

               process server reports that he has not been able to serve Ms. Rahman as

               reportedly “she is out of country and security guard refused to receive the

               summons/notice.”1 See Exhibit A attached hereto, at 2.

       *       Ms. Rahman has, via her agent (her gardener), told Ms. Bibi’s husband, who lives

               in Lahore, to have Ms. Bibi contact her to discuss the lawsuit against her and the

               other defendants; that she could be reached at home by Ms. Bibi or her husband

               for this purpose; that she and also Ms. Yahya were “ready to ask for forgiveness”;


       1
         A summons and complaint were to be served on both Mr. and Ms. Rahmans. To date,
Ms. Bibi’s counsel, who requested service on both Rahmans, have not been able to clarify why
the return refers solely to Ms. Rahman. (There may also be translation problems with the service
documents. Page 2 of the attached service packet, Exhibit A, refers, for example, to “his real
brother,” something that is incomprehensible and according to Ms. Bibi’s Urdu-speaking
counsel, an incorrect translation of the Urdu. On direction of the court, counsel will provide a
professional translator to clarify any issue arising in connection with the Urdu text.

                                                -2-
Case 1:20-cv-01478-LMB-MSN Document 36 Filed 05/28/21 Page 3 of 8 PageID# 287




               that Ms. Bibi was pursuing this case only for money; that Ms. Rahman’s brother,

               defendant Shoaib Yahya, was spending all his money on the case; and that the

               defendants were “willing to do anything to resolve the case.” Mr. Bibi responded

               that Ms. Rahman should speak with Ms. Bibi’s lawyers. See Exhibit B attached

               hereto.

       *       Ms. Rahman has also repeatedly called Ms. Bibi's nephew Adeel Anwar, a

               resident of Pakistan, giving him the same message as was conveyed to Ms. Bibi's

               husband, as set forth above. As recently as April 20, 2021, Ms. Rahman and

               defendant Shoaib Yahya called Mr. Anwar on a conference call to request that

               Ms. Bibi call Mr. Yahya, or provide him with her telephone number so he could

               call her. Ms. Bibi declined to do as requested. She is eager to resolve this case,

               but requires that this be done through her lawyers. She does not wish to be

               contacted by or on behalf of the defendants while this case is pending, except

               through counsel. See Exhibit C attached hereto.

       With the court’s June 1, 2021 service deadline looming, Ms. Bibi’s counsel respectfully

request the court to grant an appropriate extension of time to effect service on the Rahman

defendants, and, pursuant to Fed.R.Civ.P. 4(f)(3), court authorization for service by such lawful

means as the court may order, including, by preference, each of the following, to be

accomplished as promptly as possible by Ms. Bibi’s counsel2:




       2
        Counsel seek to guard against jurisdictional problems in the event of a default judgment
entered against the Rahmans.

                                                -3-
Case 1:20-cv-01478-LMB-MSN Document 36 Filed 05/28/21 Page 4 of 8 PageID# 288




      *     Via email, having required defendant Ayesha Yahya to provide the email

            addresses of her sister-in-law Ayesha Rahman and her husband Mir Rahman,

      *     Via registered mail to the Rahmans’ residence at R/O House No. 8-H, Johar

            Town, Lahore, Pakistan

      *     Via registered mail and (where available) fax and email to all of Mir Shakil-

            ur-Rahman’s business offices published on line, as follows:

                   Mir Shakil-ur-Rahman, Editor in Chief
                   Jang Media Group
                   Al Rahman Building
                   1.1. Chundrigar Road
                   Karachi 75400, Pakistan
                   solutions@janggroup.com.pk

                   Mir Shakil-ur-Rahman, Editor in Chief
                   Jang Group of Newspapers
                   Printing House
                   I.I. Chundrigar Road
                   Karachi 74200, Pakistan
                   Fax: 92-21-326.35.640 / 326.36.066

                   Mir Shakil-ur-Rahman, Editor
                   Daily Jang
                   13-sir Agha Khan Road
                   Lahore, Punjab, Pakistan
                   Fax: 042-636-4280

                   Mir Shakil-ur-Rahman, Founder
                   Geo TV and News Studio
                   Al-Rahman Building, 6th Floor
                   I.I Chundrigar Road
                   Karachi 75400, Pakistan
                   Email link: https://www.lookup.pk/4303/GEO-Tv-Network




                                           -4-
Case 1:20-cv-01478-LMB-MSN Document 36 Filed 05/28/21 Page 5 of 8 PageID# 289




                       Mir Shakil-ur-Rahman
                       Marketing Office
                       Geo TV
                       AWAZ Building, 16 Davis Road
                       Lahore, Pakistan
                       Fax: 042-630-9471


       *       By posting of the summonses and complaints on the door or gate to the residence

               if it cannot be delivered.3

       Counsel also seek a court order barring defendants, their agents or anyone in privity with

them from harassing Ms. Bibi or her family members or contacting them regarding anything

directly or indirectly touching the lawsuit, and directing any such contact to be solely with Ms.

Bibi’s counsel.



                                             Discussion

       Ms. Bibi and her counsel regret having to request a second extension of time for service,

but respectfully represent that they have assiduously tried to complete service within the allotted

time, and that service under the protocols requested here should be promptly efficiacious, so that

there will not be another delay of months on end.

       This court has plenary authority to order service via the requested means. Fed.R.Civ.P.

4(f)(3). “Service of process under Rule 4(f)(3) is neither a ‘last resort’ nor ‘extraordinary relief.’

It is merely one means among several which enables service of process on an international

defendant.” S.E.C. v. Tome, 833 F.2d 1086, 1092 (2d Cir.1987). In Automobili Lamborghini


       3
        The fifth page of the Pakistani process-serving packet submitted herewith as Exhibit A
authorizes service by “affix[ing] a copy of the summons/documents on the outer door of the
house in which the addresses ordinarily resides.

                                                 -5-
Case 1:20-cv-01478-LMB-MSN Document 36 Filed 05/28/21 Page 6 of 8 PageID# 290




S.p.A. v. Garcia, 467 F. Supp. 3d 385, 390-91 (E.D. Va. 2020), app. dismissed, 823 F. App’x

174 (4th Cir. 2020), reh’g denied (Oct. 27. 2020), after granting plaintiffs’ counsel three

extensions of time over a period of nearly one year to serve an Argentinian defendant with

process, Judge Ellis allowed the defendant to be served via email. “Where the plaintiff can show

that deliberate avoidance and obstruction by the defendant have made the giving of notice

impossible, statutes and case law have allowed substitute notice by mail.” S.E.C. v. Tome, id.

Ms. Bibi respectfully submits that such relief is appropriate here, particularly where she proposes

to use all available service means to bring the Shakil ur Rahmans before the court.

       There is no issue of lack of timely notice here. Apart from the fact that the Yahyas and

Rahmans form a close, intertwined family unit (see family tree attached to the complaint), it is

manifestly the case that the Rahmans know of the suit – witness their importuning Ms. Bibi’s

husband set forth above. But instead of addressing, and hopefully resolving, the lawsuit in a

professional manner via counsel, they have seen fit to pressure a Pakistani man of extremely

modest means to have it withdrawn. Ms. Bibi respectfully submits that the court should not

tolerate this, and asks for such relief as the court may grant.4

       Finally, counsel request a continuation of the stay of proceedings pending appearance of

the Rahmans in this lawsuit, so as to rationalize the discovery process that will take place if the

case does not settle once the Rahmans have been served.




       4
         Counsel recognize that the Rahmans are not yet before the court. But their close
relatives are, and injunctions routinely run to non-parties in privity or otherwise acting in concert
with parties who are enjoined by a court. Together with the summons and complaint, counsel
propose to serve on the Rahmans any such order handed down by the court.

                                                  -6-
Case 1:20-cv-01478-LMB-MSN Document 36 Filed 05/28/21 Page 7 of 8 PageID# 291




                                                         Conclusion

         For these reasons, Ms. Bib’s motion for an extension of time to serve the Rahmans, for a

stay of proceedings pending their service, for approval of the proposed means of service, and for

an order safeguarding her or members of her direct family from harassment by defendants or

their agents or privies, should be granted.

                                                          Respectfully submitted,

                                                          REHANA BIBI,

                                                          By counsel


Dated: May 28, 2021

Counsel for Plaintiff:


//s// Victor M. Glasberg                                          //s// Alexandra M. Lydon
Victor M. Glasberg,#16184                                         Alexandra M. Lydon #90122
Nickera S. Rodriguez, #95952                                      Dipti Pidikiti-Smith, #73318
Victor M. Glasberg & Associates                                   Alina Launchbaugh #94217
121 S. Columbus Street                                            Legal Services of Northern Virginia
Alexandria, VA 22314                                              100 N Pitt Street, #307
703.684.1100 / Fax: 703.684.1104                                  Alexandria, VA 22314
vmg@robinhoodesq.com                                              703.504.9155 / Fax: 571.386.0641
nsr@robinhoodesq.com                                              alydon@lsnv.org
BibiRahana\Pleadings\MemMExServeComplaintContinuedStay




//s// Matthew T. Sutter
Matthew T. Sutter, #66741
Khadeja Tipu, #93813
Sutter & Terpak, PLLC
7540A Little River Turnpike, First Floor
Annandale, VA 22003
703.256.1800 / Fax: 703. 991.6116
matt@sutterandterpak.com




                                                            -7-
Case 1:20-cv-01478-LMB-MSN Document 36 Filed 05/28/21 Page 8 of 8 PageID# 292




                                      Certificate of Service

        I, Victor M. Glasberg, hereby certify that on this 28th day of May 2021, I filed a copy of
the foregoing Memorandum in Support of Motion for Extension of Time to Serve Complaint, for
Approval of Alternative Means of Service, for Continued Stay, and for Order Barring
Defendants from Contacting Plaintiff Personally with the clerk via the court’s ECF system.



                                                     //s// Victor M. Glasberg
                                                     Victor M. Glasberg, #16184
                                                     Victor M. Glasberg & Associates
                                                     121 S. Columbus Street
                                                     Alexandria, VA 22314
                                                     703.684.1100 / Fax: 703.684.1104
                                                     vmg@robinhoodesq.com

                                                     Counsel for plaintiff




                                               -8-
